Hale, C.J.
(dissenting) — What’s in a name? Everything, it appears. When the University of Washington named Captain Wyatt Master of the ship R. V. Thompson, it named him out of a job. I think this was arbitrary and capricious and a nonclassifying act of purported classification.
An administrative body having the responsibility of making classifications, whether of things, functions or persons, is obligated to do so on a systematic basis, else its handiwork will be either arbitrary and capricious or an act not amounting to the process of classification. And the business of exempting things from designated classification is as much an act of classifying as is the act of including them. Thus, to officially declare without more that the Master of the R. V. Thompson is exempt by merely naming the ship —i.e., not protected by the civil service laws and regulations of the State — is a purported act of classifying, arbitrary and capricious on its face.
*7In 1961, Captain Wyatt had been first employed by the university as a first officer on a temporary basis where he served for only 2 months. But beginning on October 24, 1964, he was appointed Master of the Brown Bear, one of the university’s research vessels. As Master of the Brown Bear, there is little doubt that he came under the State’s civil service statutes (Laws of 1961, ch. 1, p. 7; RCW 41.06), and was entitled to their protection. Thus protected and covered by the State civil service laws, he continued in a classified position as Master of the Brown Bear for nearly a year, until September 21, 1965, when he was promoted to command a larger vessel. On that date, respondent university appointed Captain Wyatt Master of the R. V. Thompson, another and larger research vessel, and relieved him of command of the Brown Bear. After he had been appointed to command the R. V. Thompson, the university retired the Brown Bear from service — a fact which ought not, I think, have burdened Captain Wyatt in his new position.
His employment as captain of both ships was continuous, and the new and larger command amounted to a promotion. The parties agree that, when offering the promotion, the university did not notify Captain Wyatt that the Board of Regents had exempted the Master of the R. V. Thompson on June 18, 1965, from the classified civil service. Captain Wyatt accepted the promotion believing that he continued as a member of the classified civil service. From January 3, 1966, through October 15, 1970, he served as Master of the R. V. Thompson on various research voyages — at all times serenely assuming that he continued to be a member of the classified civil service.
That Captain Wyatt was deprived of his civil service status through an arbitrary and capricious act of purported classification is, I think, apparent from this record. Indeed, to merely name the Master of the ship R. V. Thompson as exempt, without more, while presumptively keeping other research vessels under the civil service was ipso facto an arbitrary and capricious act and in my judgment a nonclassification. Indeed, in the some 6% pages of positions de*8dared to be exempt from the dassified dvil service, the R. V. Thompson research vessel is the only one that does not describe the position to be exempt but rather the place or thing connected with the work. The statement of exemption does not purport to exempt all ships’ Masters employed by the university, nor the Master of those particular ships above a given length, or beam, or tomiage, or horsepower, nor does it otherwise create a classification based on the use to which the ship may be put, or of the voyages it may be required to take, nor set forth any other criteria upon which a reasonably prudent ship’s Master employed by the university could take notice that there existed some logical basis in fact for classifying one ship as a civil service ship and another as a noncivil service ship.
The court’s opinion works out so that, if the university, while Captain Wyatt was in command, had, for one reason or another, changed the name of the R. V. Thompson research vessel to, for example, the Donaldson, that simple act of ceremonial dedication would have restored Captain Wyatt to full civil service status instanter, with all of the rights, privileges and powers thereunder appertaining.
Hunter and Wright, JJ., concur with Hale, C. J.